Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of February 2, 2009 (the “Effective Date”), by and between William J. Lansing
(“Employee”) and InfoSpace, Inc. (the “Company”).

In consideration of the mutual covenants herein contained, the employment of
Employee by the Company, and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Certain Definitions.

(a) “Cause”. For purposes of this Agreement, “Cause” means (i) any act of
criminal or fraudulent misconduct, as determined by the Company’s Board of
Directors (the “Board”), taken by Employee in connection with Employee’s
responsibilities as an employee of the Company which is intended to result in
Employee’s personal enrichment; (ii) Employee’s conviction of, or plea of nolo
contendere to, a felony under applicable law; (iii) the breach of a fiduciary
duty owed by Employee to the Company or its stockholders; or (iv) continued
material violations by Employee of Employee’s employment obligations to the
Company after Employee has been given adequate written notice of such violations
and he is given fifteen (15) days to cure the violations that are the basis of
such written notice. Anything herein to the contrary notwithstanding, any
termination for “Cause” within the meaning of clauses (i), (iii) or (iv) of this
subsection must be determined by two-thirds (2/3rd) vote of the Board, with
Employee first having been given specific written explanation of the basis for
the “Cause” determination and an opportunity to appear before the Board prior to
final Board action.

(b) “Change of Control”. For purposes of this Agreement, a “Change of Control”
is defined as the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities;

(ii) Any merger or consolidation of the Company with any other corporation that
has been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company;

(iii) Any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets; or



--------------------------------------------------------------------------------

(iv) A change in the composition of the Company’s Board occurring within a one
(1) year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. An “Incumbent Director” is defined as a director who either
(A) is a director of the Company as of the Effective Date, or (B) is elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination.
For purposes of the preceding, individuals who are elected pursuant to clause
(B) also shall be considered Incumbent Directors.

(c) “Continuance Period”. For purposes of this Agreement, “Continuance Period”
will mean the period of time beginning on the Termination Date and ending on the
date on which Employee is no longer receiving Base Salary payments pursuant to
Section 7.

(d) “Disability”. For purposes of this Agreement, “Disability” means that
Employee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months. The determination of the existence of a Disability
shall be made by a medical doctor selected by Employee and the Company. If the
parties cannot agree on a medical doctor, each party shall select a medical
doctor and the two doctors shall select a third who shall be the approved
medical doctor for this purpose.

(e) “Good Reason”. For purposes of this Agreement, “Good Reason” means
Employee’s termination of employment within ninety (90) days following the
expiration of any cure period (as provided below) following the occurrence of
any of the following without Employee’s express prior written consent: (i) a
material reduction of Employee’s authority, duties or responsibilities, whether
occurring before or after a Change of Control, including a reduction in
Employee’s authority, duties or responsibilities solely by virtue of the Company
being acquired and made part of a larger entity, whether as a subsidiary,
business unit or otherwise and Employee not assuming the role of Chief Executive
Officer of the resulting parent entity (as, for example, when the Chief
Executive Officer of the Company remains the Chief Executive Officer of the
Company following a Change of Control where the Company becomes a wholly owned
subsidiary of the acquiror, but is not made the Chief Executive Officer of the
resulting successor or parent entity); (ii) a material reduction by the Company
of Employee’s Base Salary or Target Bonus opportunity; (iii) the failure to
elect or reelect Employee to the positions of President and Chief Executive
Officer of the Company other than for Cause; (iv) the assignment to Employee of
duties which are materially inconsistent with his duties or which materially
impair Employee’s ability to function as the President and Chief Executive
Officer of the Company; (v) a change in the reporting structure so that Employee
is required to report to a corporate officer or employee instead of reporting
directly to the Board; or (vi) any other action or inaction that constitutes a
material breach of the terms of the Agreement by the Company.

Employee shall not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Employee believe
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days during which the event is not cured.

(f) “In Connection with a Change of Control”. For purposes of this Agreement, a
termination of Employee’s employment with the Company is “in Connection with

 

2



--------------------------------------------------------------------------------

a Change of Control” if Employee’s employment is terminated within twelve
(12) months after a Change of Control.

(g) “Release”. For purposes of this Agreement, “Release” is defined as a release
of claims in the form of Exhibit A hereto.

(h) “Section 409A Limit”. For purposes of this Agreement, “Section 409A Limit”
means the lesser of two (2) times: (i) Employee’s annualized compensation based
upon the annual rate of pay paid to Employee during Employee’s taxable year
preceding Employee’s taxable year of Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the “Code”) for the year in which
Employee’s employment is terminated.

2. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, the Company shall employ
Employee in the position of Chief Executive Officer and President, working out
of the Company’s Bellevue, Washington offices. Employee shall be responsible for
the general management of the business and affairs of the Company, shall report
directly and solely to the Board, and shall render such business and
professional services in the performance of Employee’s duties, consistent with
Employee’s position within the Company, as shall reasonably be assigned to
Employee at any time and from time to time by the Board.

(b) Board Membership. Employee will be appointed to serve as a member of the
Board as of the Effective Date. Thereafter, at each annual meeting of the
Company’s stockholders during the Term at which Employee’s term as a member of
the Board has otherwise expired, the Company will nominate Employee to serve as
a member of the Board. Employee’s service as a member of the Board will be
subject to any required stockholder approval. Upon the termination of Employee’s
employment for any reason, unless otherwise requested by the Board, Employee
will be deemed to have resigned from the Board (and all other positions held at
the Company and its affiliates) voluntarily, without any further required action
by Employee, as of the end of Employee’s employment and Employee, at the Board’s
request, will execute any documents necessary to reflect his resignation.

3. Obligations. While employed hereunder, Employee will perform his duties
faithfully and to the best of Employee’s ability. Employee agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Board;
provided, however, that notwithstanding anything to the contrary herein or in
the Company’s standard form of Supplementary Terms of Employment attached hereto
as Exhibit B, Employee may engage in the activities set forth in Appendix A to
such Exhibit B and may engage in other non-competitive business or charitable
activities so long as such activities do not materially interfere with
Employee’s responsibilities to the Company.

4. At-Will Employment. Subject to the terms and conditions hereof including
without limitation Section 7, the Company and the Employee acknowledge that the
Employee’s

 

3



--------------------------------------------------------------------------------

employment is and shall continue to be terminable at-will, either party able to
terminate the employment relationship at any time with or without Cause.

5. Term of Agreement. This Agreement will have an initial term of four (4) years
commencing on the Effective Date (the “Initial Term”). On the fourth anniversary
of the Effective Date, this Agreement automatically will renew for an additional
two (2) year term (the “Additional Term”) unless either party provides the other
party with written notice of non-renewal at least ninety (90) days prior to the
date of automatic renewal. Following the Additional Term, the Agreement
automatically will renew for additional one (1) year terms (the “Annual
Additional Term”) unless either party provides the other party with written
notice of non-renewal at least ninety (90) days prior to the date of automatic
renewal (the Initial Term, the Additional Term, and the Annual Additional
Term(s) referred to herein as the “Term”).

6. Compensation and Benefits.

(a) Base Compensation. The Company shall pay Employee as compensation for
Employee’s services hereunder an annual base salary of $410,000 (such annual
salary, as is then effective, to be referred to herein as “Base Salary”). Such
salary shall be subject to applicable tax withholding and shall be paid
periodically in accordance with normal Company payroll practices. The Base
Salary shall be subject to annual review by the Compensation Committee of the
Board (the “Committee”) but in no event shall be less than $410,000 annually.

(b) Incentive Bonus. In addition to the Base Salary, Employee may receive a
performance bonus during each year of the Term equal to an amount to be
determined by the Committee. The target amount of such annual performance bonus
shall not be less than 100% of Employee’s then current Base Salary for the
applicable fiscal year (the “Target Bonus”). The actual earned performance
bonus, if any, for each fiscal year shall be based upon the achievement of
performance objectives to be mutually determined by Employee and the Committee
within each first fiscal quarter of the Company during the Term and will be
adjusted for under- or over-performance. The amount of any bonus payable for any
fiscal year shall be paid to Employee in a single cash lump sum as soon as
practicable after the close of the fiscal year, but in any event by no later
than March 15 following the close of such fiscal year.

(c) Benefits. Employee shall be eligible to participate in the employee benefit
plans and perquisite plans and programs which are available or which become
available to other executive officers of the Company, with the adoption or
maintenance of such plans to be in the discretion of the Company, subject in
each case to the generally applicable terms and conditions of the plan or
program in question and to the determination of any committee administering such
plan or program. Such benefits shall include participation in the Company’s
group medical, life, disability, and retirement plans, and any supplemental
plans on no less favorable terms than are available to other executive officers
of the Company from time to time. The Company reserves the right to change or
terminate its employee benefit plans and programs at any time; provided that
such change or termination shall not adversely affect any vested or accrued and
entitled to benefits prior to such change or termination.

(d) Expenses. The Company will reimburse Employee for reasonable business
expenses incurred by Employee in the furtherance of or in connection with the
performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 

4



--------------------------------------------------------------------------------

(e) Stock Options; Restricted Stock Units.

(i) As of the Effective Date, Employee will be granted a non-qualified stock
option (the “Option”) to purchase 1,400,000 shares of the Company’s common stock
at an exercise price per share equal to the closing price of the Company’s
common stock on the Nasdaq Global Select Market on the date of grant, or, if
there is no such reported price on the date of grant, the closing price on the
trading day on the Nasdaq Global Select Market first preceding the date of grant
on which there is a reported closing price. Subject to the accelerated vesting
provisions set forth herein, the Option shall vest as to 25% of the shares
subject thereto on the first anniversary of the Option’s grant date and shall
vest ratably in six (6) month increments (12.5% each six (6) month period)
thereafter over the three (3) year period commencing on the first anniversary of
the Option’s grant date, subject to Employee’s continued full-time employment by
the Company on the relevant vesting dates. The Option shall be subject to the
terms and conditions of the Company’s Restated 1996 Flexible Stock Incentive
Plan (the “1996 Plan”) and the stock option agreement between Employee and the
Company set forth as Exhibit C hereto; provided, however, that notwithstanding
the foregoing, in the event of a conflict between the terms and conditions of
the 1996 Plan or such agreement and this Agreement, the terms and conditions of
this Agreement shall prevail unless the conflicting provision(s) in the 1996
Plan or such agreement, as the case may be, shall be more favorable to Employee
in which case the provision(s) more favorable to Employee shall govern.

(ii) As of the Effective Date, Employee will be granted 200,000 restricted stock
units covering the Company’s common stock (the “RSU Grant”). The RSU Grant shall
be subject to the terms and conditions of the 1996 Plan and the restricted stock
unit agreement between Employee and the Company set forth as Exhibit D hereto;
provided, however, that notwithstanding the foregoing, in the event of a
conflict between the terms and conditions of the 1996 Plan or such agreement and
this Agreement, the terms and conditions of this Agreement shall prevail unless
the conflicting provision(s) in the 1996 Plan or such agreement, as the case may
be, shall be more favorable to Employee in which case the provision(s) more
favorable to Employee shall govern. Subject to the accelerated vesting
provisions set forth herein, the RSU Grant shall vest as to 25% of the
restricted stock units subject thereto on the first anniversary of the RSU
Grant’s grant date and shall vest ratably in six (6) month increments (12.5%
each six (6) month period) thereafter over the three (3) year period commencing
on the first anniversary of the RSU Grant’s grant date, subject to Employee’s
continued full-time employment by the Company on the relevant vesting dates.

(iii) Notwithstanding anything to the contrary contained herein, in the 1996
Plan or any applicable stock option, restricted stock unit or other award
agreement, all of Employee’s Company stock options (together with other rights
to purchase or receive Company common stock, and including without limitation,
the Options) and restricted stock (including restricted stock units and similar
awards, and including without limitation, the RSU Grant) (collectively the
“Equity Awards”) shall become vested and, as applicable, exercisable immediately
prior to the effective date of a Change of Control if the acquiring or successor
entity in such Change of Control has not agreed, as part of such Change in
Control transaction, to assume such Equity Awards and/or substitute such Equity
Awards with substantially equivalent (in terms of value and terms and
conditions) awards denominated in the acquiring or successor entity’s shares of
common stock. If the acquiring or successor entity in such a Change of Control
agrees to assume such Equity Awards then all such assumed awards will continue
to be “Equity Awards” hereunder and will remain subject to the terms of this
Agreement, the 1996

 

5



--------------------------------------------------------------------------------

Plan and the applicable forms of award agreements. If the acquiring or successor
entity in such a Change of Control substitutes such Equity Awards with
substantially similar awards then such assumed awards will continue be “Equity
Awards” hereunder and be subject to the terms of this Agreement, the substituted
award agreement and the applicable successor entity equity plan document under
which such awards have been substituted.

(iv) In the event that, from time to time, the Board declares any extraordinary
or special cash dividend to the Company’s shareholders, the Committee will,
within thirty (30) days of such declaration, grant Employee an award (that may
be denominated in cash, shares of Company common stock, stock options and/or
restricted stock units) in an amount necessary to make Employee whole for the
loss in value of Employee’s Equity Awards given the extraordinary or special
cash dividend (the “Make-Whole Award”). The decision with respect to the form
(cash, shares, options and/or restricted stock units) of any such Make-Whole
Award will be determined in the sole and absolute discretion of the Committee.

(f) Sign-on Bonus. Within thirty (30) days of the Effective Date, the Company
will pay Employee a one-time lump-sum cash signing bonus equal to $175,000,
subject to applicable tax withholding (the “Signing Bonus”). If, within one
(1) year of the Effective Date, either (i) the Company terminates Employee for
Cause, or (ii) Employee voluntarily terminates his employment (and such
resignation is not for Good Reason), then Employee will return to the Company an
amount equal to any Signing Bonus received by Employee as of the date of
Employee’s termination multiplied by a fraction with the numerator equal to 365
less the number of days between the Effective Date and the Termination Date and
a denominator equal to 365.

7. Termination of Employment.

(a) Termination by Company; Voluntary Termination. In the event Employee’s
employment with the Company is terminated by the Company for any reason
(including for Cause) or voluntarily by Employee (including for Good Reason)
(i) the Company shall pay Employee any unpaid Base Salary due for periods prior
to the date of termination of employment (“Termination Date”); (ii) the Company
shall pay Employee all of Employee’s accrued and unused “paid time off” (“PTO”),
if any, through the Termination Date; (iii) following submission of proper
expense reports by Employee, the Company shall reimburse Employee for all
expenses reasonably and necessarily incurred by Employee in connection with the
business of the Company through the Termination Date; (iv) the Company shall pay
or provide Employee with all vested or accrued and entitled to benefits under
all employee benefit and other plans and programs in which Employee
participates, all in accordance with the terms and conditions of such plans or
programs; (v) any earned, but unpaid and accrued incentive compensation,
including any earned, but unpaid and accrued bonus pursuant to Section 6(b)
above. These payments shall be made promptly upon termination, and in any event
within thirty (30) days after the Termination Date. Employee shall retain all
restricted stock and restricted stock units (including the RSU Grant) that are
or become vested as of the Termination Date, all stock options (including the
Options) that are or become vested as of the Termination Date and all other
equity awards that are or become vested as of the Termination Date, and such
stock options (and other exercisable equity awards) may be exercised in
accordance with the provisions of the applicable plan(s) and the respective
grant agreement(s). The payments or benefits to be paid or provided to Employee
upon his termination of employment pursuant to this

 

6



--------------------------------------------------------------------------------

Section 7(a) shall be in addition to the payments and benefits, if any, to be
provided to Employee upon his termination of employment pursuant to
Section 7(b), 7(c), 7(d), 7(e), 7(f) or 7(g) below.

(b) Termination upon Company Failure to Renew the Agreement. If the Company
notifies Employee of its intent not to renew the Agreement for the Additional
Term or an Annual Additional Term pursuant to Section 5 of this Agreement, and
following Employee’s voluntary resignation after receipt of such notice from the
Company, and provided Employee signs and does not revoke a Release and the
Release becomes effective and irrevocable no later than the Release Deadline,
then subject to Employee’s compliance at all times prior to, and on each
applicable payment date, with the provisions of the standard form of
Supplementary Terms of Employment attached hereto as Exhibit B, Employee shall
be entitled to the following:

(i) continued payment of Base Salary (less applicable withholding taxes) for six
(6) months following the Termination Date in accordance with the Company’s
normal payroll practices; provided, however, that no severance or other benefits
shall be paid or provided until the Release becomes effective;

(ii) payment in equal installments over the six (6) months following the
Termination Date in an amount equal to 50% of Employee’s Target Bonus for the
year in which the termination occurs (less applicable withholding taxes) in
accordance with the Company’s normal payroll practices; provided, however, that
no severance or other benefits shall be paid or provided until the Release
becomes effective;

(iii) the Company shall reimburse Employee for the cost of Employee’s COBRA
premiums for the same level of health (i.e., medical, vision and dental)
coverage and benefits under the Company’s plans as in effect for Employee and
his eligible dependents on the day immediately preceding the Termination Date;
provided, however, that (A) Employee constitutes a qualified beneficiary, as
defined in Section 4980B(g)(1) of the Code; and (B) Employee elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), within the time period prescribed pursuant to COBRA. The
Company shall continue to so reimburse Employee for the cost of health coverage
until the earlier of (y) the date Employee is no longer eligible to receive
continuation coverage pursuant to COBRA, or (z) six (6) months from the
Termination Date; and

(iv) all of Employee’s Equity Awards shall immediately become vested on the
Termination Date as to 100% of the then unvested amount of each such award and
Employee shall have until the first to occur of (A) twelve (12) months following
the Termination Date; (B) the stock option’s original expiration date; or
(C) seven (7) years from the date of grant, to exercise such vested options. In
the event of a conflict between the terms and conditions of the 1996 Plan or any
such stock option agreement or restricted stock unit agreement, as the case may
be, and this Agreement, the terms and conditions of this Agreement shall prevail
unless the conflicting provision(s) in any such stock option agreement or
restricted stock unit agreement, as the case may be, shall be more favorable to
Employee in which case the provision(s) more favorable to Employee shall govern.

(c) Termination by Company without Cause or by Employee with Good Reason Prior
to First Anniversary of the Effective Date. If Employee’s employment with the
Company is terminated by the Company without Cause or by Employee with Good
Reason and such termination occurs prior to the first anniversary of the
Effective Date, and Employee signs

 

7



--------------------------------------------------------------------------------

and does not revoke a Release, and provided such Release becomes effective and
irrevocable no later than the Release Deadline, then subject to Employee’s
compliance at all times prior to, and on each applicable payment date, with the
provisions of the standard form of Supplementary Terms of Employment attached
hereto as Exhibit B, Employee shall be entitled to the following:

(i) continued payment of Base Salary (less applicable withholding taxes) for
twelve (12) months following the Termination Date in accordance with the
Company’s normal payroll practices; provided, however, that no severance or
other benefits shall be paid or provided until the Release becomes effective;

(ii) payment in equal installments over the twelve (12) months following the
Termination Date in an amount equal to 100% of Employee’s Target Bonus for the
year in which the termination occurs (less applicable withholding taxes) in
accordance with the Company’s normal payroll practices; provided, however, that
no severance or other benefits shall be paid or provided until the Release
becomes effective;

(iii) the Company shall reimburse Employee for the cost of Employee’s COBRA
premiums for the same level of health (i.e., medical, vision and dental)
coverage and benefits under the Company’s plans as in effect for Employee and
his eligible dependents on the day immediately preceding the Termination Date;
provided, however, that (A) Employee constitutes a qualified beneficiary, as
defined in Section 4980B(g)(1) of the Code; and (B) Employee elects continuation
coverage pursuant to COBRA, within the time period prescribed pursuant to COBRA.
The Company shall continue to so reimburse Employee for the cost of health
coverage until the earlier of (y) the date Employee is no longer eligible to
receive continuation coverage pursuant to COBRA, or (z) twelve (12) months from
the Termination Date; and

(iv) all of Employee’s Equity Awards shall immediately become vested on the
Termination Date as to 50% of the then unvested amount of each such award and
Employee shall have until the first to occur of (A) twelve (12) months following
the Termination Date; (B) the stock option’s original expiration date; or
(C) seven (7) years from the date of grant, to exercise such vested options. In
the event of a conflict between the terms and conditions of the 1996 Plan or any
such stock option agreement or restricted stock unit agreement, as the case may
be, and this Agreement, the terms and conditions of this Agreement shall prevail
unless the conflicting provision(s) in any such stock option agreement or
restricted stock unit agreement, as the case may be, shall be more favorable to
Employee in which case the provision(s) more favorable to Employee shall govern.

(d) Termination by Company without Cause or by Employee with Good Reason on or
Following the First Anniversary of the Effective Date. If Employee’s employment
with the Company is terminated by the Company without Cause or by Employee with
Good Reason and such termination occurs on or after the first anniversary of the
Effective Date, and Employee signs and does not revoke a Release, and provided
such Release becomes effective and irrevocable no later than the Release
Deadline, then subject to Employee’s compliance at all times prior to, and on
each applicable payment date, with the provisions of the standard form of
Supplementary Terms of Employment attached hereto as Exhibit B, Employee shall
be entitled to the following:

 

8



--------------------------------------------------------------------------------

(i) continued payment of Base Salary (less applicable withholding taxes) for
twenty-four (24) months following the Termination Date in accordance with the
Company’s normal payroll practices; provided, however, that no severance or
other benefits shall be paid or provided until the Release becomes effective;

(ii) payment in equal installments over the twenty-four (24) months following
the Termination Date in an amount equal to 200% of Employee’s Target Bonus for
the year in which the termination occurs (less applicable withholding taxes) in
accordance with the Company’s normal payroll practices; provided, however, that
no severance or other benefits shall be paid or provided until the Release
becomes effective;

(iii) the Company shall reimburse Employee for the cost of Employee’s COBRA
premiums for the same level of health (i.e., medical, vision and dental)
coverage and benefits under the Company’s plans as in effect for Employee and
his eligible dependents on the day immediately preceding the Termination Date;
provided, however, that (A) Employee constitutes a qualified beneficiary, as
defined in Section 4980B(g)(1) of the Code; and (B) Employee elects continuation
coverage pursuant to COBRA, within the time period prescribed pursuant to COBRA.
The Company shall continue to so reimburse Employee for the cost of health
coverage until the earlier of (y) the date Employee is no longer eligible to
receive continuation coverage pursuant to COBRA, or (z) twenty-four (24) months
from the Termination Date;

(iv) all of Employee’s Equity Awards shall immediately become vested on the
Termination Date as to 100% of the then unvested amount of each such award and
Employee shall have until the first to occur of (A) twelve (12) months following
the Termination Date; (B) the stock option’s original expiration date; or
(C) seven (7) years from the date of grant, to exercise such vested options. In
the event of a conflict between the terms and conditions of any such stock
option agreement or restricted stock unit agreement, as the case may be, and
this Agreement, the terms and conditions of this Agreement shall prevail unless
the conflicting provision(s) in any such stock option agreement or restricted
stock unit agreement, as the case may be, shall be more favorable to Employee in
which case the provision(s) more favorable to Employee shall govern.

(e) Termination by Company without Cause or by Employee for Good Reason in
Connection with a Change of Control. If Employee’s employment with the Company
is terminated by the Company without Cause, or if Employee terminates his
employment for Good Reason, and in either case such termination is in Connection
with a Change of Control, and Employee signs and does not revoke a Release, and
provided such Release becomes effective and irrevocable no later than the
Release Deadline, then subject to Employee’s compliance at all times prior to,
and on each applicable payment date, with the provisions of the standard form of
Supplementary Terms of Employment attached hereto as Exhibit B, Employee shall
be entitled to the following: (i) the same payments and benefits as set forth in
Section 7(d)(i) through 7(d)(iv) above (in the manner and at the times set forth
in such Sections), and (ii) Employee’s current year’s Target Bonus pro-rated to
the Termination Date, with such pro-rated amount to be calculated by multiplying
the current year’s Target Bonus by a fraction with a numerator equal to the
number of days between the start of the current calendar year and the
Termination Date and a denominator equal to 365 and to be paid in equal
installments over the twelve (12) month period following the Termination Date.

 

9



--------------------------------------------------------------------------------

(f) Death. In the event of Employee’s death while employed hereunder, Employee’s
beneficiary (or such other person(s) specified by will or the laws of descent
and distribution) will receive (i) continuing payments (less applicable
withholding taxes) at a rate equal to Employee’s Base Salary for a period of
ninety (90) days from Employee’s death, to be paid periodically in accordance
with the Company’s normal payroll policies and a lump sum payment equal to any
unpaid, but earned and accrued, bonus, paid within thirty (30) days of the date
of death; (ii) Company-paid COBRA benefits as specified in Section 7(c)(iv)
above for ninety (90) days from Employee’s death; and (iii) all of Employee’s
Equity Awards shall immediately accelerate vesting as to 100% of the then
unvested amount of such award and Employee’s beneficiary (or such other
person(s) specified by will or the laws of descent and distribution) will have
until the first to occur of (A) twelve (12) months following the Termination
Date; (B) the stock option’s original expiration date; or (C) seven (7) years
from the date of grant, to exercise such vested options.

(g) Disability. In the event of Employee’s termination of employment with the
Company due to Disability, Employee shall be entitled to (i) continuing payments
of Base Salary (less applicable withholding taxes) until Employee is eligible
for long-term disability payments under the Company’s group disability policy;
provided, however, that in no event shall such period of continued Base Salary
exceed 180 days following termination and (ii) all of Employee’s Equity Awards
shall become vested as of the Termination Date as to 100% of the then unvested
amount of such award and Employee will have until the first to occur of
(A) twelve (12) months following the Termination Date; (B) the stock option’s
original expiration date; or (C) seven (7) years from the date of grant, to
exercise such vested options.

(h) Timing of Payments.

(i) If the Release does not become effective and irrevocable no later than sixty
(60) days following the Termination Date (such deadline, the “Release
Deadline”), Employee will forfeit any rights to severance or benefits under this
Agreement. In no event shall severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable. Any payments that
are delayed until the Release becomes effective shall be paid to Employee in a
cash lump sum on the first business day following the date on which the Release
becomes effective.

(ii) Unless otherwise provided in this Section 7 or as otherwise required by
Section 13, the Company shall pay any payments provided for in this Section 7 in
equal continuing payments following the Termination Date; provided, however,
that no such payments or other benefits shall be paid or provided until the
Release becomes effective, and any such payments or benefits otherwise payable
between the Termination Date and the date such Release becomes effective shall
be paid on the effective date of the Release. If Employee should die before all
of such payments have been paid, such unpaid amounts shall be paid in a lump-sum
cash payment promptly (and in any event within thirty (30) days) following the
date of death to Employee’s designated beneficiary, if living, or otherwise to
the personal representative of Employee’s estate.

8. Section 280G. In the event that the benefits provided for in this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Code, and will be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Employee will receive in cash (i) a payment from
the Company sufficient to pay such excise

 

10



--------------------------------------------------------------------------------

tax, and (ii) additional payments from the Company sufficient to pay the federal
and state income and employment taxes and additional excise taxes arising from
the payments made to Employee by the Company pursuant to this sentence. Unless
the Company and Employee otherwise agree in writing, any determination required
under this Section 8 shall be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination shall be conclusive
and binding upon Employee and the Company for all purposes. For purposes of
making the calculations required by this Section 8, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Employee shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 8. The Company shall
bear all fees and costs the Accountants may charge or incur in connection with
any matters contemplated by this Section 8. The Company shall pay all amounts
required by this Section 8 as soon as reasonably practicable, but in no event
later than the date on which Employee is required by applicable law or
regulation to remit the related taxes (without regard to any permissible
extension), but in no event later than the end of Employee’s taxable year next
following Employee’s taxable year in which Employee remits the related taxes.

9. No Impediment to Agreement. Employee hereby represents to the Company that
Employee is not, as of the date hereof, and will not be during Employee’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Employee’s ability to enter this
Agreement and to perform the duties of Employee’s employment. Employee hereby
represents and warrants to the Company that Employee is not party to any
contract, understanding, agreement or policy, written or otherwise, that would
be breached by Employee’s entering into, or performing services under, this
Agreement. Employee further represents that he has disclosed to the Company in
writing all threatened, pending, or actual claims that are unresolved and still
outstanding as of the Effective Date, in each case, against Employee of which he
is aware, if any, as a result of his employment with his current employer (or
any other previous employer) or his membership on any boards of directors.

10. Supplementary Terms of Employment. Employee agrees, as a condition to
Employee’s employment with the Company, to execute the Company’s standard form
of Supplementary Terms of Employment attached hereto as Exhibit B. Any severance
payments to be made pursuant to Section 7 of this Agreement will be contingent
on Employee’s compliance at all times prior to, and on each applicable payment
date, with the provisions of the Supplementary Terms of Employment attached
hereto as Exhibit B, including, but not limited to, the non-competition,
non-solicitation and arbitration provisions contained therein.

11. Successors; Personal Services. The services and duties to be performed by
the Employee hereunder are personal and may not be assigned or delegated. The
Company shall obtain the assumption in writing of its obligation to perform this
Agreement by any successor to the Company’s business or all, or substantially
all, of the assets of the Company within ten (10) business days after a merger,
consolidation, sale or similar transaction. This Agreement shall be binding upon
and inure to the benefit of the Company and its successors and permitted
assigns, and the Employee and Employee’s heirs and representatives.

 

11



--------------------------------------------------------------------------------

12. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, three (3) business days after mailing by U.S. registered or certified
mail, return receipt requested and postage prepaid or one (1) business day after
being sent by a nationally recognized overnight courier. In the case of
Employee, mailed notices shall be addressed to Employee at the home address,
which Employee most recently communicated to the Company in writing, with a copy
to Employee’s counsel as designated by Employee. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its General Counsel.

13. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no payments or
benefits to be paid or provided to Employee, if any, pursuant to this Agreement,
when considered together with any other payments or benefits that are considered
deferred compensation under Section 409A of the Code and the final regulations
and any guidance promulgated thereunder (collectively, “Section 409A”)
(together, the “Deferred Compensation Separation Benefits”) shall be paid or
provided until Employee has a “separation from service” within the meaning of
Section 409A.

(b) Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s “separation from service” (other than due to death), then the
Deferred Compensation Separation Benefits, if any, otherwise due to the Employee
on or within the six (6) month period following the date of “separation from
service” and which are in excess of all applicable exclusions and exceptions
will accrue during such six (6) month period and will become payable in a cash
lump sum payment (less applicable withholding taxes) on the date six (6) months
and one (1) day following the Termination Date. All subsequent payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee
dies following his “separation from service” but prior to the six (6) month
anniversary of the Termination Date, then any payments delayed in accordance
with this paragraph will be payable in a cash lump sum (less applicable
withholding taxes) to Employee’s estate as soon as administratively practicable
after the date of Employee’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit to be paid or
provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above.

(d) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (a) above.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision in this Agreement to the contrary, all
expenses eligible for reimbursement hereunder, and all in-kind benefits to be
provided, shall be paid or provided, as applicable, to Employee promptly in
accordance with the Company’s customary practices (if any) applicable to the
reimbursement of expenses, or the provision of in-kind benefits, of such type,
but in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred. The expenses incurred by
Employee in any calendar year that are eligible for reimbursement, or the
provision of in-kind benefits, under this Agreement shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year. Employee’s right to receive any reimbursement or provision
of in-kind benefits hereunder shall not be subject to liquidation or exchange
for any other benefit.

(f) This provision is intended to comply with the requirements of Section 409A
so that none of the payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. The Company and Employee agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Employee under Section 409A.

14. Legal Expenses. The Company will promptly reimburse Employee for reasonable
legal advice expenses incurred by him in connection with the negotiation,
preparation and execution of this Agreement.

15. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver of any provision of this Agreement shall be effective
unless signed by the party to be charged and no waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

(b) Entire Agreement. This Agreement (including exhibits) shall supersede and
replace all prior agreements or understandings relating to the subject matter
hereof, and no agreements, representations or understandings (whether oral or
written or whether express or implied) which are not expressly set forth in this
Agreement have been made or entered into by either party with respect to the
relevant matter hereof.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

13



--------------------------------------------------------------------------------

(e) No Assignment of Benefits. Except in respect of Employee’s heirs and
beneficiaries, the rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, in respect of bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection shall be void.

(f) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

(g) Nondisparagement. During the Term and Continuance Period, Employee will not
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding the Company, its directors, or its officers. Notwithstanding the
foregoing, nothing contained in this Agreement will be deemed to restrict
Employee from providing information to any governmental or regulatory agency (or
in any way limit the content of any such information) to the extent he is
requested or required to provide such information pursuant to applicable law or
regulation. Further, notwithstanding the foregoing, nothing in this subsection
shall prevent Employee from (x) responding publicly to incorrect, disparaging or
derogatory public statements to the extent reasonably necessary to correct or
refute such public statement or (y) making any truthful statement to the extent
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (ii) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent jurisdiction
over such person.

(h) Indemnification. Employee will be provided indemnification by the Company to
the maximum extent permitted by applicable law and the Company’s Articles of
Incorporation or Bylaws, including, pursuant to any directors and officers
insurance policies, with such indemnification and insurance coverage to be on
terms determined by the Board or any of its committees, but on terms no less
favorable than provided to any other Company executive officer or director and
subject to the terms of any separate written indemnification agreement.

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.

(j) Assignment by Company. Subject to Section 11, the Company may assign, other
than following the effective date of a Change of Control, its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs Employee.

(k) Counterparts. This Agreement may be executed in counterparts, including by
facsimile or portable document format (PDF) each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.

(l) Representations. The Company represents and warrants to Employee that
(i) the execution, delivery and performance of this Agreement by the Company has
been fully and validly authorized by all necessary corporate action; (ii) the
person signing this Agreement on behalf of the Company is duly authorized to do
so; (iii) the execution, delivery and

 

14



--------------------------------------------------------------------------------

performance of this Agreement does not violate any applicable law, regulation,
order, judgment or decree or any agreement, plan or corporate governance
document to which the Company is a party or by which it is bound and (iv) upon
execution and delivery of this Agreement by Employee and the Company, it shall
be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

Signature Page Follows

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     INFOSPACE, INC.     By:   /s/ Lewis M. Taffer       Lewis M. Taffer
    Title:   Director & Chairman, Compensation Committee EMPLOYEE:       /s/
William J. Lansing       WILLIAM J. LANSING

 

16